Citation Nr: 1729081	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis.

2.  Entitlement to service connection for sinusitis. 

3.  Entitlement to an initial compensable rating for bilateral great toe onychomycosis.

4.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome with osteoarthritis.

5.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with osteoarthritis.

6.  Entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome with medial and lateral instability.

7.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with medial and lateral instability.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In this regard, the record shows that additional VA treatment records were associated with the record within a year of the February 2007 rating decision addressing right and left knee patellofemoral syndrome and were considered in a subsequent rating decision.  However, since the RO never determined whether the additional VA treatment records constituted new and material evidence with respect to the February 2007 rating decision, that decision never became final and is the one currently on appeal to the Board as to the bilateral knees.  See Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010)(even in increased rating claims, when VA receives new and material evidence within one year of a rating decision, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim).  A July 2012 rating decision granted separate ratings for right and left knee limited range of motion and right and left knee instability. 

In October 2016, the Veteran presented testimony before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The petition to reopen the previously denied claim for sinusitis is addressed below.  The merits determination and the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2003 rating decision denied service connection for sinusitis; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year since the June 2003 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for sinusitis.


CONCLUSIONS OF LAW

1.  The June 2003 rating decision denying the claim of entitlement to service connection for sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§ 20.1103 (2016).

2.  The criteria to reopen the claim of entitlement to service connection for sinusitis are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The RO denied the Veteran's claim for service connection for sinusitis in June 2003.  The Veteran was informed of that decision the same month and the rating decision became final in June 2004.  In this regard, the Veteran indicated his disagreement with the decision and was furnished with a Statement of the Case in May 2005, which affirmed the denial of service connection.  However, the Veteran did not perfect the appeal by submitting a timely VA Form 9 (substantive appeal), nor was new and material evidence received within the remainder of the appeal period.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie, supra.  Accordingly, the June 2003 rating decision is final, and new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Evidence received more than one year since the June 2003 rating decision constitutes new and material evidence.  Specifically, the Veteran's testimony, in which he stated that he never had any sinus issues until after he fractured his nose in service.  See Board Hearing Transcript (Tr.) at 3.  He states that his sinusitis has worsened, in terms of blockage, headaches, infections, and flare ups during the summer, which he treats with pills and nasal sprays.  Id at 5, 7.  The Veteran's testimony regarding his sinusitis is new, as it was not previously considered by the RO.  The evidence is also material, as it is not cumulative or duplicative of evidence previously considered and it raises a reasonable possibility of substantiating the claim.  As such, the Veteran has presented new and material evidence to reopen the previously denied claim of entitlement to service connection for sinusitis.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for sinusitis.


REMAND

The Veteran maintains that his sinusitis had its onset during service following nasal trauma he sustained in service.  See Board Hearing Tr. at 3.  He also asserts that sinusitis is secondary to service-connected nasal fracture.  The evidence of record shows a diagnosis of sinusitis, but there are no adequate opinions of record.  See May 2003 VA examination report.  Thus, a VA examination and opinions as to the nature and etiology of his sinusitis is warranted on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA attempts to provide an examination, it must be adequate for adjudication purposes).

The Veteran asserts that his right and left knee disabilities have worsened, namely with regard to the frequency and severity of pain.  See Board Hearing Tr. at 9.  In this regard, while the Board acknowledges that the Veteran was afforded a VA examination in May 2016, the report is inadequate for rating purposes, as it does not contain adequate range of motion testing.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, an updated VA examination and retrospective opinion is needed.

The Veteran testified that his bilateral great toe onychomycosis has worsened and has increased in pain.  See Board Hearing Tr. at 18.  Given the evidence of a potential worsening of his bilateral great toe onychomycosis since his last VA examination, April 2010 for his skin, and May 2014 for his feet, an updated examination is necessary to assess the current severity of his disability.

Finally, as the Veteran asserts that he is unemployable as a result of his service-connected disabilities, his entitlement to a TDIU is inextricably intertwined with the instant appeal.  See Board Hearing Tr. at 20; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  The Veteran reported on his March 2013 VA Form 21-8940 that he was currently working part time for Valor Security Systems.  However, Valor Security Systems reported that the Veteran's last date of employment was May 5, 2013, and at the October 2016 Board hearing, the Veteran testified that the last time he worked was in September 2015.  As the nature and extent of his employment is unclear, remand is necessary for the Veteran complete an updated VA Form 21-8940.  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records, to include records from Daytona Beach and Tallahassee, Florida VA outpatient clinics and all Georgia VA facilities.  See Board Hearing Tr. at 6.

2. With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3. Request that the Veteran submit an updated VA Form 21-8940.

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of his sinusitis.  The entire claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's sinusitis:

(a) had its onset in or is otherwise related to service, to include as a result of the documented May 1993 nasal fracture therein; 

(b) is proximately due to service-connected nasal fracture; or

(c) has been aggravated (worsened) by service-connected nasal fracture.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to provide a nexus opinion without resorting to speculation, a rationale must be provided for such conclusion (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.) to include a description of what specific additional information, if any, would assist in rendering such an opinion.

5. Then schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected right and left knee disabilities.  The entire claims file should be made available to and reviewed by the examiner. 

Full range of motion testing must be performed where possible, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The joints involved should be tested in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to left knee range of motion throughout the appeal period (since March 2007) in (1) active motion, (2) passive motion, (3) in weight-bearing, and (4) in nonweight-bearing.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should assess the functional limitations the Veteran has experienced as a result of his service-connected right and left knee disabilities and what impact, if any, those have on his occupational functioning.

6. Then schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected bilateral great toe onychomycosis.  The entire claims file should be made available to and reviewed by the examiner. 

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's bilateral great toe onychomycosis, and assess any functional limitations experienced, and what impact, if any, they have on his occupational functioning.

A complete rationale should be given for all opinions and conclusions expressed.  

7. Then readjudicate the claims.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


